DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on May 16, 2022, in which Applicant amended claims 7, 17 and 27.
Claims 1-30 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's amendments, the rejection under 35 USC § 112 is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claims 14, 20, 24 and 30 have been amended as follows:

AMENDMENTS TO THE CLAIMS:

14. (Currently Amended) The method of claim 11, wherein selecting the ABI comprises determining the first coding language, and wherein the ABI is selected based on one or more of a first coding language or a hardware structure of the hardware processor 

20. (Currently Amended) The method of claim 17, wherein selecting the ABI comprises determining the first coding language, and wherein the ABI is selected based on one or more of a first coding language or a hardware structure of the hardware processor 

24. (Currently Amended) The system of claim 21, wherein selecting the ABI comprises determining the first coding language, and wherein the ABI is selected based on one or more of a first coding language or a hardware structure of the hardware processor 

30. (Currently Amended) The system of claim 27, wherein selecting the ABI comprises determining the first coding language, and wherein the ABI is selected based on one or more of a first coding language or a hardware structure of the hardware processor 

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "receiving an instruction to create an executable reference for a function written using a first coding language, wherein the instruction includes: a method type comprising a method signature corresponding to the executable reference, and a function description including (a) a memory layout corresponding to data returned by the function and (b) one or more memory layouts corresponding to one or more parameters required by the function; selecting an application binary interface (ABI); generating code that, when executed: for each parameter of the function, converts the parameter from a value formatted for use by a second coding language to one or more values formatted for use in the function, based on the selected ABI; for any data returned by the function, converts the data from a value formatted for use in the function to a value formatted for use by the second coding language;" when considered in combination with the remaining limitations of claim 1.
Independent claims 11 and 21 recite analogous limitations and, therefore, are allowed for the same reasons given above.
With respect to independent claim 7, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "receiving an instruction to create a reference to a method written in a first coding language, wherein the instruction includes: an executable reference to the method, and a function description including (a) a memory layout corresponding to data returned by a native function written in a second coding language and (b) one or more memory layouts corresponding to one or more parameters required by the native function; selecting an application binary interface (ABI); generating the native function written in the second coding language that: converts, for each parameter of the one or more parameters, the parameter from a value formatted for use in the native function to a value formatted for use by the method, based on the selected ABI," when considered in combination with the remaining limitations of claim 7.
Independent claims 17 and 27 recite analogous limitations and, therefore, are allowed for the same reasons given above.
In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192